NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 18, 2021 *
                             Decided November 23, 2021

                                        Before

                       FRANK H. EASTEBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1790

GWENDOLYN HEARN,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of
                                                  Illinois, Eastern Division.

      v.                                          No. 19-cv-3346

LOUIS DEJOY, Postmaster General,                  Sharon Johnson Coleman,
     Defendant-Appellee.                          Judge.

                                      ORDER

       Gwendolyn Hearn, who is Black, sued her former employer, the United States
Postal Service, because she believed that an altercation she had with a coworker created
a hostile work environment based on race. The district court entered summary


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1790                                                                         Page 2

judgment for the defendant, concluding that no evidence showed that the conflict
related to Hearn’s race and, in any event, USPS had avoided liability by promptly
investigating the incident. We affirm.

       We recite the facts in the light most favorable to Hearn. See Cervantes v. Ardagh
Grp., 914 F.3d 560, 564 (7th Cir. 2019). Hearn, a clerk at USPS, was taking inventory of
the stockroom when she got into an argument with a white coworker (who oversaw the
inventory process, but who did not supervise Hearn) over a work assignment. Hearn
says that the coworker yelled at and poked her, though the coworker denies touching
her. Eventually they left the stockroom, at which point a security camera captured
Hearn wildly gesticulating with her hands in the coworker’s face.

       The coworker reported the incident the same day to the facility manager, who
promptly started an investigation. The manager viewed the surveillance video and
directed a supervisor to interview those involved. The next business day, Hearn also
reported the incident to the manager, complaining that it created a hostile work
environment. Hearn’s report did not prompt a second investigation because, the
manager explained, the initial investigation was still ongoing. Over the next few days,
the supervisor interviewed Hearn, the coworker, and witnesses.

        The manager and supervisor ultimately disciplined both Hearn and the
coworker for engaging in “unacceptable conduct.” Hearn received a 14-day suspension
based on the video that showed her waving her hands in the coworker’s face. (Hearn
never served the suspension.) The coworker was given a formal warning for raising her
voice at Hearn.

        Hearn sued USPS, asserting that it should be liable for the coworker’s
misconduct, which subjected her to a hostile work environment based on race, in
violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C. § 2000e-2. The district
court entered summary judgment for USPS, finding no evidence in the record that the
coworker made comments or took actions based on Hearn’s race. The coworker’s
conduct may have created a workplace that was unpleasant and uncomfortable for
Hearn, but Hearn could not point to any evidence that the harassment related to her
race. In any event, the court continued, USPS’s prompt investigation of the incident
precluded employer liability based on the coworker’s actions.

     Hearn then sought postjudgment relief, arguing that the court’s conclusion about
employer liability ignored USPS’s failure to open a second investigation based on her
No. 21-1790                                                                          Page 3

report. The court denied the motion. The court explained that USPS took sufficiently
prompt corrective action by conducting one thorough investigation into the event. In
any case, Hearn did not attack the court’s other basis for summary judgment—the
absence of any evidence showing that Hearn’s race affected the conflict.

        On appeal, Hearn challenges the district court’s conclusion that there was no
basis for employer liability. But as the district court correctly explained, this argument
fails for at least two reasons. First, an employer is not liable for the harassing actions of
its non-supervisory employees when it takes prompt action to correct that conduct.
Burlington Indus. v. Ellerth, 524 U.S. 742, 765 (1998); Faragher v. City of Boca Raton,
524 U.S. 775, 806 (1998). USPS swiftly and thoroughly investigated the incident—a
response that is “the hallmark of a reasonable corrective action.” Hunt v. Wal-Mart
Stores, Inc., 931 F.3d 624, 630 (7th Cir. 2019) (internal citations omitted). Second, Hearn’s
argument fails to address the court’s independent reason for entering summary
judgment—no evidence suggests that the coworker’s allegedly hostile acts were based
on race. Because Hearn introduced no evidence that her coworker yelled at or poked
her because she was Black, the conflict that she describes cannot establish a hostile work
environment under Title VII. See Smith v. Illinois Dep’t of Transp., 936 F.3d 554, 560–61
(7th Cir. 2019).

      We considered Hearn’s other arguments, including her argument that USPS
tampered with the time stamps on the surveillance video, and none has merit.

                                                                                AFFIRMED